Citation Nr: 9936059	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the amount 
of $6,572.00.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1948 to 
October 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  In a 1991 Eligibility Verification Report, the veteran 
failed to report income received by his wife, including wages 
and unearned interest income.  

2.  In a November 1997 decision by the Committee, it was 
determined that the veteran' request for a waiver of recovery 
of the debt was timely; the Committee also found that the 
veteran had demonstrated either fraud, misrepresentation, or 
bad faith.

3.  The overpayment at issue in this case resulted from the 
veteran's failure to notify the VA of his wife's receipt of 
income in the form of wages and unearned interest income; 
such action amounted to bad faith on the veteran's part.


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of pension benefits 
in the amount of $6,572.00, is precluded by evidence of bad 
faith on the veteran's part.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA pension benefits, 
in the amount of $6,572.00.  Essentially, the overpayment 
resulted because in 1991, the veteran failed to report his 
wife's income. 

The Board notes that this appeal was previously before the 
Board, and remanded in June 1997 for additional development.  
Specifically, the remand sought clarification as to whether 
the veteran's request for a waiver was timely received.  That 
issue has since been decided, as is reflected in an October 
1997 VA memorandum, which determined that the veteran's 
waiver request was considered timely.  Thus, the timeliness 
issue is not part of this appeal.  Additionally, the BVA 
remand requested that the veteran provide the VA with a copy 
of his 1991 income tax return.  The RO related that request 
to the veteran in a VA letter dated in October 1997.  
However, the veteran failed to respond to that letter with 
the requested information.  In September 1999, the veteran 
appeared at a hearing before the undersigned Member of the 
Board, but despite the additional opportunity, he did not 
provide a 1991 income tax return.  The Board is satisfied 
that the requests of the June 1997 BVA remand have been 
complied with, and the Board will proceed with this appeal.  

As a preliminary matter, the Board notes that the veteran has 
not questioned the validity, or creation, of the debt at 
issue in this case.  In the absence of such a challenge, or 
in the absence of prima facie evidence that the debt was 
improperly created, the question of the validity of the debt 
need not be examined further.  See Shaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

According to the law, there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a) (West 1991).  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1999).  "Equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  Id.  In making this 
determination, consideration will be given to the following 
elements:  fault of the debtor; balancing of fault; undue 
hardship; defeat the purpose; unjust enrichment; changing 
position to one's detriment.  Id.  However, waiver of a debt 
is precluded if there is any indication of fraud or 
misrepresentation, bad faith, or a lack of good faith. 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  

Bad faith entails unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in loss to the government.  38 C.F.R. § 1.965(b)(2).  
Lack of good faith means an absence of an honest intention to 
abstain from taking unfair advantage of the holder and/or the 
Government.  38 C.F.R. § 1.965(b)(3).

In the present appeal, the evidence reveals that the veteran 
has been receiving VA pension benefits since December 1978.  
In May 1994, the RO sent the veteran a letter proposing to 
retroactively terminate his pension benefits effective 
January 1, 1992, as it was discovered that his countable 
income for 1991 exceeded the pension income limit for a 
veteran with a dependent spouse.  Specifically, the letter 
indicated that the veteran's income for 1991 included 
$7,762.00 in Social Security benefits, $30,180.00 wages from 
his wife's earnings, and $5,715.00 from his wife's unearned 
income.  Nevertheless, it appears that the veteran only 
reported his Social Security benefits, and failed to report 
his wife's earned and unearned income.  The veteran was 
offered an opportunity to submit evidence to show that the 
proposed action to terminate his benefits should not be 
taken, including the opportunity to appear at a hearing.  The 
veteran did not request a hearing at that time, and it does 
not appear that he submitted any additional evidence.  Thus, 
by VA letter dated in August 1994, the veteran was notified 
that the proposed action to terminate his pension benefits 
was being effectuated.  
Although not in the record, it appears that the veteran must 
have been sent notification that an overpayment had been 
created.  Further, the veteran must have submitted a request 
for a waiver of the overpayment, because in November 1995, 
the Committee on Waivers and Compromises (Committee) denied 
the veteran's request for a waiver on the basis that his 
waiver was not timely filed.  The veteran disagreed with that 
decision, and initiated this appeal.  As already noted, it 
was subsequently held that the veteran's request for a waiver 
was timely, and as such, the remaining issue simply concerns 
waiver of the debt.  

In November 1997, the issue of entitlement to a waiver of 
recovery of the overpayment at issue in this appeal was back 
before the Committee, which denied the request for a waiver 
on the basis that there was evidence of either fraud, 
misrepresentation, or bad faith on the part of the veteran.  
Although the Committee found a statutory bar to a waiver of 
recovery of the debt, the Board is not bound by the 
Committee's determination, as it is within the Board's 
province to determine whether waiver is statutorily precluded 
by a finding of fraud, misrepresentation, or bad faith.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In September 1999, the veteran appeared at a hearing before 
the undersigned Member of the Board, and attempted to explain 
why he did not report his wife's income in 1991.  According 
to the veteran, he was unable to recall his wife receiving 
any unearned income in 1991.  He said that if she had, it 
probably had to do with her 401K retirement plan.  He stated 
that he knew he was supposed to report all income to the VA, 
and that if he would have known about the money, he would 
have reported it.  The veteran indicated that his wife paid 
most of the household bills, but that he paid some of the 
bills, and they had a joint checking account.  The veteran 
also indicated that he could not afford to repay the debt.

The Board has considered all evidence in this appeal, as 
outlined above, including the veteran's contentions.  
However, the Board agrees with the Committee's determination 
that the veteran's actions in this case rise to a level of 
bad faith, such that there is a legal bar to the issue of 
waiver of recovery of the debt.  See 38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.965(b); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  In that regard, the Board finds that the veteran's 
actions resulted in unfair gain, at the Government's expense.  
Although the veteran may not have had actual fraudulent 
intent, it was bad faith for him not to report his wife's 
income in 1991.  38 C.F.R. § 1.965(b)(2).  Additionally, the 
Board finds that the veteran acted with a lack of good faith, 
in that he did not abstain from taking unfair advantage of 
the Government.  38 C.F.R. § 1.965(b)(3).

The Board acknowledges the veteran's contentions that he was 
not aware that his wife received a certain amount of income 
in 1991.  However, the Board finds it questionable that the 
veteran would not have been aware that his wife earned wages 
in 1991, and unearned interest income.  This fact is 
particularly questionable by the fact that the veteran and 
his wife have a joint checking account.  Furthermore, the 
Board finds that the veteran was adequately informed by the 
VA on many occasions that he must report any changes in 
income.  For example, whenever the VA would send the veteran 
notification of amendments in his disability pension award, 
he was furnished with a VA Form 21-8768, which contains 
information about the right to receive pension benefits.  
Additionally, albeit after 1991 when the debt was created, in 
March 1993, the RO sent the veteran a letter indicating that 
they had commenced a review of all income reported by the 
veteran since 1990.  The veteran was notified that pension 
benefits were based on financial need, and thus, he was 
required to report all sources of income on his annual 
Eligibility Verification Report, as well as immediately 
notify the RO of any changes in income.  Essentially, the 
Board finds that the veteran should have known that his wife 
had received income, and he should have reported it to the 
VA, especially as he was receiving additional benefits based 
on a dependent spouse. 

In conclusion, as the Board finds that the veteran's actions 
amounted to bad faith, waiver of recovery of the debt at 
issue in this appeal is precluded, and the appeal is denied.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b)




ORDER

A waiver of recovery of an overpayment of VA pension 
benefits, in the amount of $6,572.00, is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

